IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 122 WAL 2015
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
RAYMOND GRAVELY,              :
                              :
             Petitioner       :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.